Hinman, J.
This is an action of book debt, in favour of a single plaintiff against two defendants. Churchill, one of the defendants, pleads, and claims as a set-off against the debt, a judgment recovered by him and his wife against the plaintiff and one Alden A. Atkins, a stranger to the suit. We think this claim cannot be allowed ; consequently, the plaintiff is entitled to judgment, on the ground of the insufficiency of the plea.
Set-offs, with us, are regulated by statute ; and, previous to 1843, they were allowed, only in case the debts were mutual. Francis v. Rand, 7 Conn. R. 221. Pitkin v. Pitkin, 8 Conn. R. 328. But by a statute of that year, the right of set-off was extended to cases where there were mutual debts between the plaintiff and the defendant, or between the plaintiff and a part of the defendants, if more than one. But that statute does not obviate the difficulty arising from the want of mutuality between the debt offered to be set off and th<w plaintiff in the action, in any other respects than that it need not be due to all the defendants in the action. In this case, there is not only the want of mutuality provided for by this statute, but the further difficulty arising from the fact, that the debt pleaded and claimed as a set-off, is not mutual, as between the defendant, Churchill, who pleads it, and the plaintiff. It is not merely a debt due from the plaintiff to one of the defendants, but it is jointly due from the plaintiff and another to one of the defendants. A statute was required to remedy the first difficulty: it would seem, there*398fore, to be required to remedy the other. The statute of 1843 does not extend far enough for this; and we do not feel authorized to extend it, by construction.
Other questions were made in the case ; but we have not examined them, being satisfied, on this ground, that the defendants’ plea is insufficient. We therefore advise the superior court to render judgment for the plaintiff.
In this opinion the other Judges concurred.
Judgment for plaintiff.